Exhibit 10.2

FAIRMOUNT BANCORP, INC.

2010 RECOGNITION AND RETENTION PLAN AND TRUST AGREEMENT

ARTICLE I

ESTABLISHMENT OF THE PLAN AND TRUST

1.1 Fairmount Bancorp, Inc. (the “Corporation”) hereby establishes the 2010
Recognition and Retention Plan (the “Plan”) and Trust (the “Trust”) upon the
terms and conditions hereinafter stated in this 2010 Recognition and Retention
Plan and Trust Agreement (the “Agreement”).

1.2 The Trustee hereby accepts this Trust and agrees to hold the Trust assets
existing on the date of this Agreement and all additions and accretions thereto
upon the terms and conditions hereinafter stated.

ARTICLE II

PURPOSE OF THE PLAN

The purpose of the Plan is to retain personnel of experience and ability in key
positions by providing Employees and Non-Employee Directors with a proprietary
interest in the Corporation and its Subsidiary Companies as compensation for
their contributions to the Corporation and the Subsidiary Companies and as an
incentive to make such contributions in the future. and as an incentive to make
such contributions in the future. Each Recipient of a Plan Share Award hereunder
is advised to consult with his or her personal tax advisor with respect to the
tax consequences under federal, state, local and other tax laws of the receipt
of a Plan Share Award hereunder.

ARTICLE III

DEFINITIONS

The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below. Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.

3.1 “Advisory Director” means a person appointed to serve as an advisory or
emeritus director by the Board of either the Corporation or the Bank or any
successors thereto.

3.2 “Bank” means Fairmount Bank, the wholly owned subsidiary of the Corporation.

3.3 “Beneficiary” means the person or persons designated by a Recipient to
receive any benefits payable under the Plan in the event of such Recipient’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, his or her estate.

3.4 “Board” means the Board of Directors of the Corporation.

3.5 “Change in Control” shall mean a change in the ownership of the Corporation
or the Bank, a change in the effective control of the Corporation or the Bank or
a change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder. In no event, however, shall a Change in Control
be deemed to have occurred as a result of



--------------------------------------------------------------------------------

any acquisition of securities or assets of the Corporation, the Bank or a
subsidiary of either of them, by the Corporation, the Bank, any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 3.5, the term “person” shall include the meaning
assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

3.6 “Code” means the Internal Revenue Code of 1986, as amended.

3.7 “Committee” means the committee appointed by the Board pursuant to Article
IV hereof.

3.8 “Common Stock” means shares of the common stock, par value $.01 per share,
of the Corporation.

3.9 “Director” means a member of the Board of Directors of the Corporation or a
Subsidiary Company or any successors thereto, including Non-Employee Directors
as well as Officers and Employees serving as Directors.

3.10 “Disability” means in the case of any Recipient that the Recipient: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation or the Bank (or would have received
such benefits for at least three months if he had been eligible to participate
in such plan).

3.11 “Effective Date” means the day upon which the Board adopts this Plan.

3.12 “Employee” means any person who is employed by the Corporation or a
Subsidiary Company or is an Officer of the Corporation or a Subsidiary Company,
but not including directors who are not also Officers of or otherwise employed
by the Corporation or a Subsidiary Company.

3.13 “Employer Group” means the Corporation and any Subsidiary Company which,
with the consent of the Board, agrees to participate in the Plan.

3.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

3.15 “Non-Employee Director” means a member of the Board (including advisory
boards, if any) of the Corporation or any Subsidiary Company or any successor
thereto, including an Advisory Director of the Board of the Corporation and/or
any Subsidiary Company or a former Officer or Employee of the Corporation and/or
any Subsidiary Company serving as a Director or Advisory Director who is not an
Officer or Employee of the Corporation or any Subsidiary Company.

3.16 “Officer” means an Employee whose position in the Corporation or a
Subsidiary Company is that of a corporate officer, as determined by the Board.

3.17 “Plan Shares” or “Shares” means shares of Common Stock which may be
distributed to a Recipient pursuant to the Plan.

3.18 “Plan Share Award” or “Award” means a right granted under this Plan to
receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII hereof.

3.19 “Recipient” means an Employee or Non-Employee Director or former Employee
or Non-Employee Director who receives a Plan Share Award under the Plan.

 

2



--------------------------------------------------------------------------------

3.20 “Subsidiary Companies” means those subsidiaries of the Corporation,
including the Bank, which meet the definition of “subsidiary corporations” set
forth in Section 424(f) of the Code, at the time of the granting of the Plan
Share Award in question.

3.21 “Trustee” means such firm, entity or persons approved by the Board to hold
legal title to the Plan and the Plan assets for the purposes set forth herein.

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.1 Duties of the Committee. The Plan shall be administered and interpreted by
the Committee, which shall consist of two or more members of the Board, each of
whom shall be a Non-Employee Director, as defined in Rule 16b-3(b)(3)(i) of the
Exchange Act. In addition, each member of the Committee shall be an (i) an
“outside director” within the meaning of Section 162 (m) of the Code and the
regulations thereunder at such times as is required under such regulations and
(ii) an “independent director” as such term is defined in Rule 5605(a)(2) of the
Marketplace Rules of the Nasdaq Stock Market or any successor thereto. The
Committee shall have all of the powers allocated to it in this and other
sections of the Plan. The interpretation and construction by the Committee of
any provisions of the Plan or of any Plan Share Award granted hereunder shall be
final and binding in the absence of action by the Board. The Committee shall act
by vote or written consent of a majority of its members. Subject to the express
provisions and limitations of the Plan, the Committee may adopt such rules,
regulations and procedures as it deems appropriate for the conduct of its
affairs. The Committee shall report its actions and decisions with respect to
the Plan to the Board at appropriate times, but in no event less than once per
calendar year.

4.2 Role of the Board. The members of the Committee and the Trustee shall be
appointed or approved by, and will serve at the pleasure of, the Board. The
Board may in its discretion from time to time remove members from, or add
members to, the Committee, and may remove or replace the Trustee; provided,
however, that any directors who are selected as members of the Committee shall
be Non-Employee Directors.

4.3 Revocation for Misconduct. Notwithstanding anything to the contrary herein,
the Board or the Committee may by resolution immediately revoke, rescind and
terminate any Plan Share Award, or portion thereof, to the extent not yet
vested, previously granted or awarded under this Plan to an Employee who is
discharged from the employ of the Corporation or a Subsidiary Company for cause,
which, for purposes hereof, shall mean termination because of the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order. Unvested Plan Share Awards to
a Non-Employee Director who is removed for cause pursuant to the Corporation’s
Articles of Incorporation or Bylaws or the Bank’s Federal Stock Charter
Incorporation or Bylaws or the constituent documents of such other Subsidiary
Company on whose board he or she serves shall terminate as of the effective date
of such removal.

4.4 Limitation on Liability. No member of the Board or the Committee shall be
liable for any determination made in good faith with respect to the Plan or any
Plan Shares or Plan Share Awards granted under it. If a member of the Board or
the Committee is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of anything done or not done by him
or her in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him or her in connection with such action, suit or proceeding if he or she
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the Corporation and any Subsidiary Companies and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his or
her conduct was unlawful. In addition, the Corporation shall pay ongoing
expenses incurred by such member if a majority of disinterested directors
concludes that such member may ultimately be entitled to indemnification;
provided, however, that before making advance payment of expenses, the
Corporation shall obtain an agreement that the Corporation will be repaid if
such member is later determined not to be entitled to such indemnification.

 

3



--------------------------------------------------------------------------------

4.5 Compliance with Laws and Regulations. All Awards granted hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency or shareholders as may be
required. The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.

4.6 Restrictions on Transfer. The Corporation may place a legend upon any
certificate representing shares issued pursuant to a Plan Share Award noting
that such shares may be restricted by applicable laws and regulations.

4.7 No Deferral of Compensation Under Section 409A of the Code. All awards
granted under the Plan are designed to not constitute a deferral of compensation
for purposes of Section 409A of the Code. Notwithstanding any other provision in
this Plan to the contrary, all of the terms and conditions of any Awards granted
under this Plan shall be designed to satisfy the exemption for restricted stock
awards set forth in the regulations issued under Section 409A of the Code. Both
this Plan and the terms of all Awards granted hereunder shall be interpreted in
a manner that requires compliance with all of the requirements of the exemption
for restricted stock awards set forth in the regulations issued under
Section 409A of the Code. No Recipient shall be permitted to defer the
recognition of income beyond the vesting date of an Award.

ARTICLE V

CONTRIBUTIONS

5.1 Amount and Timing of Contributions. The Board shall determine the amount (or
the method of computing the amount) and timing of any contributions by the
Corporation and any Subsidiary Companies to the Trust established under this
Plan. Such amounts may be paid in cash or in shares of Common Stock and shall be
paid to the Trust at the designated time of contribution. No contributions by
Employees or Non-Employee Directors shall be permitted.

5.2 Investment of Trust Assets; Number of Plan Shares. Subject to Section 8.2
hereof, the Trustee shall invest all of the Trust’s assets primarily in Common
Stock. The aggregate number of Plan Shares available for distribution pursuant
to this Plan shall be 17,761 shares of Common Stock, subject to adjustment as
provided in Section 9.1 hereof, which shares shall be purchased (from the
Corporation and/or, if permitted by applicable regulations, from holders
thereof) by the Trust with funds contributed by the Corporation. During the time
this Plan remains in effect, Awards to each Employee and each Non-Employee
Director shall not exceed 25% and 5% of the shares of Common Stock initially
available under the Plan, respectively, and Plan Share Awards to Non-Employee
Directors in the aggregate shall not exceed 30% of the number of shares
initially available under this Plan, in each case subject to adjustment as
provided in Section 9.1 hereof.

ARTICLE VI

ELIGIBILITY; ALLOCATIONS

6.1 Awards. Plan Share Awards may be made to such Employees and Non-Employee
Directors as may be selected by the Board or the Committee. In selecting those
Employees to whom Plan Share Awards may be granted and the number of Shares
covered by such Awards, the Board or the Committee shall consider the duties,
responsibilities and performance of each respective Employee and Non-Employee
Director, his or her present and potential contributions to the growth and
success of the Corporation, his or her salary or other compensation and such
other factors as deemed relevant to accomplishing the purposes of the Plan. The
Board or the Committee may, but shall not be required to, request the written
recommendation of the Chief Executive Officer of the Corporation other than with
respect to Plan Share Awards to be granted to him.

6.2 Form of Allocation. As promptly as practicable after an allocation pursuant
to Section 6.1 that a Plan Share Award to be issued, the Board or the Committee
shall notify the Recipient in writing of the grant of the

 

4



--------------------------------------------------------------------------------

Award, the number of Plan Shares covered by the Award, and the terms upon which
the Plan Shares subject to the Award shall be distributed to the Recipient. The
Board or the Committee shall maintain records as to all grants of Plan Share
Awards under the Plan.

6.3 Allocations Not Required to any Specific Employee or Non-Employee
Director. No Employee or Non-Employee Director shall have any right or
entitlement to receive a Plan Share Award hereunder, with such Awards being at
the total discretion of the Board or the Committee.

ARTICLE VII

EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS

7.1 Earning Plan Shares; Forfeitures.

(a) General Rules. Subject to the terms hereof, Plan Share Awards shall be
earned by a Recipient at a rate no more rapid than 20% of the aggregate number
of Shares covered by the Award as of each annual anniversary of the date of
grant of the Award, with such vesting rate to be determined by the Committee. If
the employment of an Employee or service as a Non-Employee Director (including
for purposes hereof service as an Advisory Director) is terminated before the
Plan Share Award has been completely earned for any reason (except as
specifically provided in subsection (b) below), the Recipient shall forfeit the
right to any Shares subject to the Award which have not theretofore been
earned. In the event of a forfeiture of the right to any Shares subject to an
Award, such forfeited Shares shall become available for allocation pursuant to
Section 6.1 hereof as if no Award had been previously granted with respect to
such Shares. No fractional shares shall be distributed pursuant to this Plan. In
determining the number of Shares which are earned as of any annual anniversary
date, fractional shares shall be rounded down to the nearest whole number,
provided that such fractional Shares shall be aggregated and distributed on the
final date of vesting.

(b) Exception for Termination Due to Death, Disability or Change in
Control. Notwithstanding the general rule contained in Section 7.1(a), all Plan
Shares subject to a Plan Share Award held by a Recipient whose employment with
the Corporation or any Subsidiary Company or service as a Non-Employee Director
(including for purposes hereof service as an Advisory Director) terminates due
to death or Disability shall be deemed earned as of the Recipient’s last day of
employment with or service to the Corporation or any Subsidiary Company
(provided, however, no such accelerated vesting shall occur if a Recipient
remains employed by or continues to serve as a Director (including for purposes
hereof service as an Advisory Director) of at least one member of the Employer
Group) and shall be distributed as soon as practicable thereafter. Furthermore,
notwithstanding the general rule contained in Section 7.1(a), all Plan Shares
subject to a Plan Share Award held by a Recipient shall be deemed earned as of
the effective date of a Change in Control.

7.2 Distribution of Dividends. Any cash dividends, stock dividends or returns of
capital declared in respect of each unvested Plan Share Award will be held by
the Trust for the benefit of the Recipient on whose behalf such Plan Share Award
is then held by the Trust, and such dividends or returns of capital, including
any interest thereon, will be paid out proportionately by the Trust to the
Recipient thereof as soon as practicable after the Plan Share Award becomes
earned.

7.3 Distribution of Plan Shares.

(a) Timing of Distributions: General Rule. Subject to the provisions of
Section 7.5 hereof, Plan Shares shall be distributed to the Recipient or his or
her Beneficiary, as the case may be, as soon as practicable after they have been
earned.

(b) Form of Distributions. All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock. One share of Common Stock shall be given for each Plan Share earned and
distributable. Payments representing cash dividends shall be made in cash.

 

5



--------------------------------------------------------------------------------

(c) Withholding. The Trustee may withhold from any cash payment or Common Stock
distribution made under this Plan sufficient amounts to cover any applicable
withholding and employment taxes, and if the amount of a cash payment is
insufficient, the Trustee may require the Recipient or Beneficiary to pay to the
Trustee the amount required to be withheld as a condition of delivering the Plan
Shares. The Trustee shall pay over to the Corporation or any Subsidiary Company
which employs or employed such Recipient any such amount withheld from or paid
by the Recipient or Beneficiary.

(d) Restrictions on Selling of Plan Shares. Plan Share Awards may not be sold,
assigned, pledged or otherwise disposed of prior to the time that they are
earned and distributed pursuant to the terms of this Plan. Upon distribution,
the Board or the Committee may require the Recipient or his or her Beneficiary,
as the case may be, to agree not to sell or otherwise dispose of his or her
distributed Plan Shares except in accordance with all then applicable federal
and state securities laws, and the Board or the Committee may cause a legend to
be placed on the stock certificate(s) representing the distributed Plan Shares
in order to restrict the transfer of the distributed Plan Shares for such period
of time or under such circumstances as the Board or the Committee, upon the
advice of counsel, may deem appropriate.

7.4 Voting of Plan Shares. All shares of Common Stock held by the Trust shall be
voted by the Trustee in its discretion. Recipients of Plan Share Awards shall
have no voting rights until the Common Stock is earned and distributed pursuant
to the terms of the Plan Share Award.

7.5 Nontransferable. Plan Share Awards and rights to Plan Shares shall not be
transferable by a Recipient, and during the lifetime of the Recipient, Plan
Shares may only be earned by and paid to a Recipient who was notified in writing
of an Award by the Committee pursuant to Section 6.2. No Recipient or
Beneficiary shall have any right in or claim to any assets of the Plan or Trust,
nor shall the Corporation or any Subsidiary Company be subject to any claim for
benefits hereunder.

ARTICLE VIII

TRUST

8.1 Trust. The Trustee shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of this Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to this Plan.

8.2 Management of Trust. It is the intent of this Plan and Trust that the
Trustee shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash equivalents is appropriate to meet the obligations of
the Trust. In performing its duties, the Trustee shall have the power to do all
things and execute such instruments as may be deemed necessary or proper,
including the following powers:

(a) To invest up to 100% of all Trust assets in Common Stock without regard to
any law now or hereafter in force limiting investments for trustees or other
fiduciaries. The investment authorized herein may constitute the only investment
of the Trust, and in making such investment, the Trustee is authorized to
purchase Common Stock from the Corporation or from any other source, and such
Common Stock so purchased may be outstanding, newly issued, or treasury shares.

(b) To invest any Trust assets not otherwise invested in accordance with
(a) above, in such deposit accounts, and certificates of deposit, obligations of
the United States Government or its agencies or such other investments as shall
be considered the equivalent of cash.

(c) To cause stocks, bonds or other securities to be registered in the name of a
nominee, without the addition of words indicating that such security is an asset
of the Trust (but accurate records shall be maintained showing that such
security is an asset of the Trust).

 

6



--------------------------------------------------------------------------------

(d) To hold cash without interest in such amounts as may in the opinion of the
Trustee be reasonable for the proper operation of the Plan and Trust.

(e) To employ brokers, agents, custodians, consultants and accountants.

(f) To hire counsel to render advice with respect to its rights, duties and
obligations hereunder, and such other legal services or representation as it may
deem desirable.

(g) To hold funds and securities representing the amounts to be distributed to a
Recipient or his Beneficiary as a consequence of a dispute as to the disposition
thereof, whether in a segregated account or held in common with other assets of
the Trust.

Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.

8.3 Records and Accounts. The Trustee shall maintain accurate and detailed
records and accounts of all transactions of the Trust, which shall be available
at all reasonable times for inspection by any legally entitled person or entity
to the extent required by applicable law, or any other person determined by the
Board or the Committee.

8.4 Expenses. All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation or, in the
discretion of the Corporation, the Trust.

8.5 Indemnification. Subject to the requirements of applicable laws and
regulations, the Corporation shall indemnify, defend and hold the Trustee
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustee’s powers and the discharge of its duties
hereunder, unless the same shall be due to its gross negligence or willful
misconduct.

ARTICLE IX

MISCELLANEOUS

9.1 Adjustments for Capital Changes. The aggregate number of Plan Shares
available for distribution pursuant to the Plan Share Awards, the number of
Shares to which any unvested Plan Share Award relates and the maximum number of
Plan Shares which may be granted to any Employee, to any Non-Employee Director
or to all Non-Employee Directors as a group shall be proportionately adjusted
for any increase or decrease in the total number of outstanding shares of Common
Stock issued subsequent to the effective date of this Plan resulting from any
split, subdivision or consolidation of shares or other capital adjustment, the
payment of a stock dividend or other increase or decrease in such shares
effected without receipt or payment of consideration by the Corporation. If,
upon a merger, consolidation, reorganization, liquidation, recapitalization or
the like of the Corporation or of another corporation, the shares of the
Corporation’s Common Stock shall be exchanged for other securities of the
Corporation or of another corporation, each Recipient of a Plan Share Award
shall be entitled, subject to the conditions herein stated, to receive such
number of shares of Common Stock or amount of other securities of the
Corporation or such other corporation as were exchangeable for the number of
shares of Common Stock of the Corporation which such Recipients would have been
entitled to receive except for such action.

9.2 Amendment and Termination of Plan. The Board may, by resolution, at any time
amend or terminate the Plan, subject to any required stockholder approval or any
stockholder approval which the Board may deem to be advisable for any reason,
such as for the purpose of obtaining or retaining any statutory or regulatory
benefits under tax, securities or other laws or satisfying any applicable stock
exchange listing requirements. The Board may not, without the consent of the
Recipient, alter or impair his or her Plan Share Award except as specifically
authorized herein. Termination of this Plan shall not affect Plan Share Awards
previously granted, and such Plan Share Awards shall remain valid and in effect
until they have been fully earned, are surrendered, or expire or are forfeited
in accordance with their terms.

 

7



--------------------------------------------------------------------------------

9.3 Employment or Service Rights. Neither the Plan nor any grant of a Plan Share
Award or Plan Shares hereunder nor any action taken by the Trustee, the
Committee or the Board in connection with the Plan shall create any right on the
part of any Employee or Non-Employee Director to continue in such capacity.

9.4 Voting and Dividend Rights. No Recipient shall have any voting or dividend
rights or other rights of a stockholder in respect of any Plan Shares covered by
a Plan Share Award, except as expressly provided in Sections 7.2 and 7.4 above,
prior to the time said Plan Shares are actually earned and distributed to him or
her.

9.5 Governing Law. To the extent not governed by federal law, the Plan and Trust
shall be governed by the laws of the State of Maryland.

9.6 Effective Date. This Plan shall be effective as of the Effective Date, and
Awards may be granted hereunder no earlier than the date this Plan is approved
by the stockholders of the Corporation and prior to the termination of the
Plan. The implementation of this Plan is subject to the approval of the Plan by
a majority of the total votes eligible to be cast by the Corporation’s
stockholders.

9.7 Term of Plan. This Plan shall remain in effect until the earlier of 10 years
from the Effective Date, termination by the Board, or the distribution to
Recipients and Beneficiaries of all the assets of the Trust.

9.8 Tax Status of Trust. It is intended that the Trust established hereby be
treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers and the initial Trustees of the Trust established
pursuant hereto have duly and validly executed this Agreement, all on this 15th
day of December, 2010.

 

FAIRMOUNT BANCORP, INC.

  TRUSTEES: By:  

/s/ Joseph M. Solomon

  By:  

/s Joseph M. Solomon

  President and Chief Executive Officer     Trustee   By:  

/s/ Jodi L. Beal

    Trustee

 

9